

116 S4309 IS: Community Services Block Grant Refinement and Improvement Act 
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4309IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mrs. Shaheen (for herself, Ms. Murkowski, Mr. Sanders, Mr. Barrasso, Ms. Hirono, Mr. Cramer, Ms. Cortez Masto, Mr. Sullivan, Ms. Hassan, Ms. Rosen, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Community Services Block Grant Act to clarify that the maximum allotment provision does not apply to supplemental appropriations for fiscal year 2020. 1.Short titleThis Act may be cited as the Community Services Block Grant Refinement and Improvement Act .2.Limitation on maximum allotment requirementSection 675B(b)(3) of the Community Services Block Grant Act (42 U.S.C. 9906(b)(3)) is amended by adding at the end the following: The reduction required by this paragraph shall not apply to any funds appropriated under the CARES Act or any subsequent supplemental appropriations bill for fiscal year 2020, including any such funds that remain available for another fiscal year..